ORDER

PER CURIAM
James M. Bailey (Movant) appeals from the circuit court’s judgment denying his Rule 24.035 motion to vacate, set aside or correct his judgment or sentence. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).